DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 9/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 will be examined on the merits herein.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/3/2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 11/4/2020 and 11/5/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0311143, of record) in view of Zhang et al. (“Skin Delivery of Hydrophilic Biomacromolecules Using Marine Sponge Spicules”, of record).
Chen et al. teaches a skin penetration enhancing method and its penetration enhancer which is comprised of sponge spicules (see abstract).  Chen et al. teaches that the sponge spicule is derived from Haliclona sp. (see [0013]).  Chen et al. teaches that the penetration enhancer can be applied onto the skin to overcome the skin stratum corneum barrier, which can increase the percutaneous absorption of drugs, vaccines and cosmetics into different skin layers or can improve the transdermal delivery of all these therapeutics into the systemic blood circulation (see abstract). Chen et al. teaches that technologies to increase percutaneous absorption of drugs can be generally classified into chemical methods and physical methods, where chemical methods include the use of penetration enhancers, nano-carrier systems such as liposomes, microemulsions, polymer nanoparticles, micelles, quantum dots, and gold nanoparticles (see [0003]). Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches simultaneous use of the sponge spicules and therapeutics (see [0042]).
Chen et al. does not teach that the drug or cosmetic is in the form of a nanoparticle.
Haliclona sp. spicules and its topical application in skin delivery of hydrophilic biomacromolecules (see abstract).  Zhang et al. teaches that the spicules can disrupt skin in a dose dependent manner and retain within the skin over at least 72 h, which allows sustained skin penetration of hydrophilic biomacromolecules (see abstract). Zhang et al. teaches that various technologies, including microneedling, have been used to overcome the skin barrier posed by the stratum corneum (see page 3188 bridging to page 3189). Zhang et al. teaches that solid microneedles that pierce the skin to make it more permeable, such as microneedle roller or stamp, are immediately withdrawn after piercing the skin, therefore the effective penetration time for therapeutics post microneedle application is remarkably restrained since the punctured microholes within skin reduce and then close up in short time (10−20 min, see page 3189). Zhang et al. teaches that microneedle-based applications have been widely studied and utilized in vitro and in vivo to deliver a wide variety of drugs, biotherapeutics, proteins, hormones, vaccines, and nanoparticles (see page 3197).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize drugs and cosmetics in the form of nanoparticles as taught by Zhang et al. in the penetration enhancer of Chen et al.  One would be motivated to do so with a reasonable expectation of success as Zhang et al. teaches that the use of nanoparticles is known to be combined with microneedling, and teaches that the use of the spicules can disrupt skin in a dose dependent manner and retain within the skin over at least 72 h, which allows sustained skin penetration of hydrophilic biomacromolecules.
Haliclona sp. (see [0013]).
Regarding claim 6, Chen et al. teaches purity of sponge spicules applied for topical administration should be not less than 90% (see [0014]).
Regarding claim 7, Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches simultaneous use of the sponge spicules and therapeutics (see [0042]).  Regarding the limitation of “the sponge spicules suspension is prepared by at least one of a buffer solution, deionized water, double distilled water, or physiological saline”, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Chen et al. teaches sponge spicules is added into phosphate buffer, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0311143, of record) in view of Larrañeta et al. (“Microneedles: A New Frontier in Nanomedicine Delivery”).
Chen et al. teaches a skin penetration enhancing method and its penetration enhancer which is comprised of sponge spicules (see abstract).  Chen et al. teaches that the sponge spicule is derived from Haliclona sp. (see [0013]).  Chen et al. teaches that the penetration enhancer can be applied onto the skin to overcome the skin stratum corneum barrier, which can increase the percutaneous absorption of drugs, vaccines and cosmetics into different skin layers or can improve the transdermal delivery of all these therapeutics into the systemic blood circulation (see abstract). Chen et al. teaches that technologies to increase percutaneous absorption of drugs can be generally classified into chemical methods and physical methods, where chemical methods include the use of penetration enhancers, nano-carrier systems such as liposomes, 
Chen et al. does not teach that the drug or cosmetic is in the form of a nanoparticle.
Larrañeta et al. teaches that nanomedicines, such as nanoparticles and microparticles, have been used in a combinatorial approach with microneedle technologies (see abstract). Larrañeta et al. teaches that liposomes and ethosomes are types of lipidic vesicles (see page 1058).  Larrañeta et al. teaches that ethosomes can lead to enhanced skin penetration due to the fact that they represent a more elastic, lipidic vesicle (see page 1058). Larrañeta et al. teaches that lipid nanoparticles include solid lipid nanoparticles and nanostructured lipid carriers (see page 1058).
Regarding claims 1-4, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize drugs and cosmetics in the form of ethosomes or solid lipid nanoparticles as taught by Larrañeta et al. in the penetration enhancer of Chen et al.  One would be motivated to do so with a reasonable expectation of success as Larrañeta et al. teaches the combinatorial approach with microneedle technologies and nanomedicines, and teaches that ethosomes and solid lipid nanoparticles are both known to be successfully utilized as nanomedicines.
Haliclona sp. (see [0013]).
Regarding claim 6, Chen et al. teaches purity of sponge spicules applied for topical administration should be not less than 90% (see [0014]).
Regarding claim 7, Chen et al. teaches sponge spicules is added into phosphate buffer (i.e. at least one of a buffer solution) to obtain a sponge spicules suspension (see [0019]). Chen et al. teaches examples with a mass concentration of 10% (see [0045]), and also generally teaches 0.1-100% w/w (see [0011]). Chen et al. teaches simultaneous use of the sponge spicules and therapeutics (see [0042]).  Regarding the limitation of “the sponge spicules suspension is prepared by at least one of a buffer solution, deionized water, double distilled water, or physiological saline”, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Chen et al. teaches sponge spicules is added into phosphate buffer, the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of U.S. Patent No. 10,555,896 in view of Larrañeta et al. (“Microneedles: A New Frontier in Nanomedicine Delivery”).
 U.S. Patent No. 10,555,896 is drawn to a skin penetration enhancer, wherein the enhancer comprises sponge spicules or a composition containing sponge spicules, the sponge spicules are derived from sponge Haliclona sp, and a mass concentration of the 
U.S. Patent No. 10,555,896 does not teach that the pharmaceutical ingredients and/or skin care ingredients are in the form of nanoparticles.
The teachings of Larrañeta et al. have been set forth above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize drugs and cosmetics in the form of ethosomes or solid lipid nanoparticles as taught by Larrañeta et al. in the penetration enhancer of U.S. Patent No. 10,555,896.  One would be motivated to do so with a reasonable expectation of success as Larrañeta et al. teaches the combinatorial approach with microneedle technologies and nanomedicines, and teaches that ethosomes and solid lipid nanoparticles are both known to be successfully utilized as nanomedicines.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611